DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 12 May 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 7 directed to an invention non-elected with traverse in the reply filed on 07 December 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). 
The prosecution of this case is closed except for consideration of the above matter.

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claim 7 directed to an invention non-elected with traverse in the reply filed on 07 December 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-4, 6 and 26-30, the prior art of record fails to disclose or reasonably suggest a photonic system comprising a plurality of packages attached to a photonic routing structure comprising a waveguide and an interconnect structure electrically coupled to the photonic device, where the interconnect structure is over the photonic device and a semiconductor device is over the interconnect structure in addition to the accompanying features of the independent claim.
In regards to claims 8-16, the prior art of record fails to disclose or reasonably suggest a photonic system comprising a plurality of packages electrically connected to a interconnect substrate, wherein an interconnect structure over the first silicon waveguide and a semiconductor device bonded to the interconnect structure, and a photonic routing structure attached to the plurality of packages, wherein the plurality of packages are between the interconnect substrate and the photonic routing structure, wherein a first plane intersects a first package of the plurality of packages, the interconnect substrate, and the photonic routing structure, the first plane being orthogonal to a top surface of the interconnect substrate in addition to the accompanying features of the independent claim.
Furthermore, see Applicant’s Remarks received 12 May 2022, pages 9-12
Therefore, claims 1-4, 6, 8-16 and 26-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874